Citation Nr: 0314622	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  97-32 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a chronic respiratory 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel



INTRODUCTION

The veteran had active military service from April 1943 to 
February 1946.  The veteran also had periods of active duty 
for training from May 1966 to February 1983 while serving 
with the Air Force Reserves.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of rating decisions rendered by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA) in February 1997 and 
October 1997.  The February 1997 decision denied service 
connection for a low back disability and the October 1997 
decision denied service connection for a respiratory disorder 
as a residual of mustard gas exposure.  In November 2000, the 
Board remanded the case to the RO for further development.

While the case was in remand status, the RO established 
service connection for lumbosacral strain with degenerative 
disc disease by a June 2001 rating decision.  This 
constitutes a full grant of benefits sought on appeal with 
respect to this issue. 


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The veteran's present chronic respiratory disabilities 
are not shown to be causally related to any incident of  his 
military service, and there is affirmative evidence 
establishing nonservice-related supervening conditions or 
events as the cause of his present respiratory disabilities.


CONCLUSION OF LAW

A chronic respiratory disability was not incurred in or 
aggravated by service, nor may in-service incurrence for such 
disability be presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.316 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claims.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5126 (West 2002).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the veteran's 
application for the benefit at issue is complete.  

The VCAA provides that upon receipt of an application for VA 
benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(b).  VA must inform the veteran whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  By various correspondence from the RO as well as 
Statements of the Case issued during the course of the 
appeal, the veteran was informed of the provisions of the 
VCAA including VA's duty to notify him about his claim and 
its duty to assist him in obtaining evidence for his claim.  
In particular, by letter dated in December 2002, he was also 
informed of the evidence necessary to establish entitlement 
to benefits sought, what VA had done to help him with his 
claim, what evidence was still needed from the veteran, and 
what the veteran could do to help with his claim.  
Accordingly, the Board finds that the duty to inform the 
veteran of required evidence to substantiate his claim has 
been satisfied.  38 U.S.C.A. § 5103(a).

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  38 
U.S.C.A. § 5103A.  The veteran's service records and post 
service VA and private medical records are presently 
associated with the claims folder.  In March 2003, the 
veteran indicated that he had no further evidence to submit 
in this appeal.  Accordingly, the Board finds that the RO has 
made reasonable attempts to obtain medical records referenced 
by the veteran, and that VA's duty to assist the claimant in 
obtaining pertinent medical records is satisfied.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2002).

The duty to assist also requires a medical examination or 
opinion when necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In this regard, 
pursuant to the prior Board remand, the veteran was afforded 
an April 2001 VA examination for compensation and pension 
purposes.  In addition, the Ro obtained an August 2001 
addendum to the examination report in which the examiner 
proffered an opinion as to the etiology of the veteran's 
respiratory condition.  These reports along with the other 
evidence of record are sufficient to decide the veteran's 
claim.  38 U.S.C.A. § 5103A(d)(1).

VA has completed all development of this claim that is 
possible without further input by the appellant.  The 
appellant has been duly notified of what is needed to 
establish entitlement to the benefits sought, what the VA has 
done and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
appellant's claim have been satisfied.


Evidentiary Development:  The veteran served on active duty 
during World War II from April 1943 to February 1946.  He was 
an Ammunition Noncommissioned Officer (NCO) in the Army with 
service in the European Theater of Operations.  According to 
his Separation Qualification Record (WD AGO Form 100), his 
duties included helping store and load various types of 
shells and projectiles and supervising a squad of men who 
loaded trains with the shells.  It is further documented that 
he had four months of Chemical Warfare Basic Training.    

The veteran reports that he was exposed to mustard gas while 
assigned to the 38th Chemical Decontamination Company, at 
Camp Sibert, Alabama, between 1943 and 1944.  He reported 
that he was actually exposed to mustard gas to show what the 
affects would be.  The mustard gas was applied to both his 
arms.  His left arm was not treated with protective ointment 
and blistered within ten minutes leaving a scar on the left 
arm.  The right arm was treated and did not blister.  He also 
reported that he went into gas chambers with and without 
masks to show the effects of exposure.  His training included 
the decontamination of areas affected by various gases.  The 
veteran's service medical records are silent for any 
treatment, complaint, or diagnosis of a respiratory 
disability secondary to mustard gas exposure. 

The veteran asserts that he has a present respiratory 
disorder that he attributes to exposure to mustard gas during 
active service.  It is noted that the RO has established 
service connection for a left forearm post inflammatory 
hyperpigmentation secondary to mustard gas application.  

The U.S. Army Chemical and Biological Defense Command 
(CBDCOM) submitted a statement in August 1996 concerning the 
veteran's alleged chemical exposure during active duty 
training.  While CBDCOM had almost no records related to the 
38th Chemical Decontamination Company, this unit was later 
designated as the 209th Ord Am Maint Co and is listed as 
being stationed at Camp Sibert for training.  Although 
records specific to the veteran were not available, the 
CBDCOM supplied information regarding the standard training 
of a decontamination unit at Camp Sibert, Alabama.  This 
training included practical field training where "war 
gases" were used.  All chemical warfare school trainees at 
Camp Sibert were to participate in the Gas Combat Course at 
least once as part of their training program.  This course 
was divided into three phases:  review of mask procedure and 
first aid; prone gas mask drill and crawling procedure; and 
actual running of the course.  While CBDCOM had no record of 
what type of gas was used during this training, similar 
training at other facilities included the use of small 
amounts of actual mustard agent placed on placards to 
demonstrate what mustard contamination looked like.  It was 
noted that the contamination/decontamination area at Fort 
Sibert might have used actual mustard agent as the training 
manual for a decontamination company states that actual war 
gases were to be used.  An unpublished history of training at 
Camp Sibert and Edgewood Arsenal provided that "As a final 
test, the men, with no other protective equipment other than 
gas mask and impregnated shoes, made a reconnaissance of an 
area contaminated with exploded live-mustard land mines."  
While CBDCOM could not confirm that the veteran was exposed 
to mustard agent, as a member of a decontamination company, 
the "possibility of an occupational exposure does exist."  
It was noted that if he was exposed to mustard agent and 
injured, documentation "may or may not exist in his medical 
files, depending on the severity of the injury."  According 
to former members of the Chemical Warfare Service, if an 
injury was slight, they did not seek treatment as it was 
considered "part of their job."  

Post service medical records show that the veteran has 
received treatment for a variety of respiratory conditions.  
In September 1992, the veteran sought treatment for sinus 
bleeding and a lump, or bruise, on his chest.  Subsequent 
treatment records dated that same month show that he 
complained of spitting up blood.  It was noted that he did 
not cough this blood up; rather, he complained of 
intermittent bleeding from his posterior pharynx.  The mass 
on the veteran's chest was felt to be cellulitis.  A 
subsequent radiographic report shows that the veteran had 
evidence of mild maxillary sinusitis.  The sinuses were 
normal and there was no evidence of polyp formation or air-
fluid level.  After several days, the veteran's itching, 
burning, and pain had completely resolved; however, he 
continued to have the lump on his breast.  It was felt that 
this was a right breast abscess.  By October 1992, the breast 
abscess was resolving.  

The veteran again received treatment for a cough and sputum 
production in November 1995.  He also developed a sudden rash 
involving all of his body.  At that time, urticaria, possible 
angioedema, was assessed.  

November 1996 private medical records indicate that the 
veteran complained of a runny nose and congestion with a 
cough especially at night.  He had no chest pain or shortness 
of breath.  Objective examination revealed that his lungs 
were clear.  Assessment was upper respiratory infection and 
flu.  The veteran was diagnosed with upper respiratory 
infection in December 1996 and February 1997.  In June 1997, 
the veteran received treatment for hay fever and asthma.  He 
complained of a postnasal drip with a lot of itching in the 
roof of his mouth and right ear canal.  

In a February 1998 statement, the veteran's private physician 
indicated that the veteran had been receiving treatment on a 
regular basis for high blood pressure, chronic bronchitis, 
and laryngitis since December 1993.  

The veteran was afforded a VA respiratory examination for 
compensation and pension purposes in April 2001.  The 
examining physician reviewed the veteran's claims file and 
medical records in conjunction with the examination.  The 
veteran's medical history was remarkable for chronic nasal 
congestion that was interpreted by the veteran and his 
physicians as allergies.  This condition was treated with a 
nasal steroid spray, antihistamines, and occasional 
decongestants which provided symptomatic relief.  The veteran 
reported a cough every morning that was productive of one to 
two tablespoons of sputum.  He used an Albuterol inhaler 
which markedly helped his cough and improved his breathing in 
the morning.  He reported that he smoked about a half pack of 
cigarettes per day for about 15 years, stopping at about age 
30.  The veteran reported exposure to mustard on his skin and 
the inhalation of multiple other agents in field conditions 
under maneuvers.  He reported the inhalation of chlorine in a 
gas chamber when there was a leak in his gas mask.  The 
examination report notes that a chest x-ray was normal.  The 
examiner diagnosed hypertension, allergic rhinitis, and 
probable mild chronic bronchitis.  It was noted that his 
vital capacity was reduced probably because of obesity.  The 
examiner noted that the veteran's lung disease was quite mild 
and that most of his symptomatology was related to his 
allergic rhinitis.  However, the veteran did have symptoms 
consistent with chronic bronchitis.  Pulmonary function tests 
did not show evidence of significant obstructive airways 
disease even though the veteran claimed symptoms of them.  

In an August 2001 addendum, the VA physician who had examined 
the veteran in April 2001 reported that he did not believe 
that the veteran's lung disease was caused by anything during 
his active duty.  According to the physician, the veteran had 
enough history of smoking and current obesity to explain the 
findings. 

A September 2001 VA outpatient treatment record indicates 
that the veteran had no complaints of chest pains or 
shortness of breath.  


Legal Criteria:  Service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  If a condition noted during service is not shown 
to have been chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

Where there is a chronic disease shown as such in service (or 
within the presumptive period under § 3.307) so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

With regard to the veteran's theory that the disorder under 
consideration is the result of exposure to mustard gas in 
service, 38 C.F.R. § 3.316 is controlling.  That regulation 
provides:

(a) Except as provided in paragraph (b) 
of this section, exposure to the 
specified vesicant agents during active 
military service under the circumstances 
described below, together with the 
subsequent development of any of the 
indicated conditions, is sufficient to 
establish service connection for that 
condition:

(1) Full-body exposure to nitrogen 
or sulfur mustard during active 
military service together with the 
subsequent development of chronic 
conjunctivitis, keratitis, corneal 
opacities, scar formation, or the 
following cancers: nasopharyngeal, 
laryngeal, lung (except 
mesothelioma), or squamous cell 
carcinoma of the skin.

(2) Full-body exposure to nitrogen 
or sulfur mustard or Lewisite during 
active military service together 
with the subsequent development of a 
chronic form of laryngitis, 
bronchitis, emphysema, asthma or 
chronic obstructive pulmonary 
disease.

(3) Full-body exposure to nitrogen 
mustard during active military 
service together with the subsequent 
development of acute nonlymphocytic 
leukemia.

(b) Service connection will not be 
established under this section if the 
claimed condition is due to the veteran's 
own willful misconduct or there is 
affirmative evidence that establishes a 
nonservice-related supervening condition 
or event as the cause of the claimed 
condition.

Veterans who have been exposed to mustard gas during service 
and who have a condition set forth at 38 C.F.R. § 3.316(a) 
are relieved of the burden of providing medical evidence of a 
nexus between the current disability and the in-service 
exposure.  Rather, a nexus is presumed if the other 
conditions are met subject to the regulatory exceptions in 38 
C.F.R. § 3.316(b).  Pearlman v. West, 11 Vet. App. 443, 446 
(1998).

Even if the criteria for service connection under the 
provisions of 38 C.F.R. § 3.316 are not met, a veteran is not 
precluded from establishing service connection by proof of 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).


Analysis:   The veteran contends that he has a respiratory 
disability that is due to his exposure to mustard gas during 
his active military service in the 1940's.  As set forth 
above, the evidence shows that the veteran participated in 
chemical weapons training during this period.  While the 
CBDCOM was unable to verify that the veteran had full-body 
exposure to mustard gas or Lewisite, such exposure was a 
possibility given the veteran's duties as a member of a 
decontamination company.  In light of the veteran's training 
in chemical warfare, his duties as a member of a 
decontamination duty, and the report of CBDCOM, the Board 
finds that his contentions with respect to exposure to 
mustard gas are credible.  

However, despite his exposure to mustard gas and other 
chemical agents during military service, there is affirmative 
evidence which establishes that his present respiratory 
disability is attributable to nonservice-related supervening 
conditions or events.  While service connection is generally 
presumed for certain chronic respiratory diseases of veterans 
who were exposed to mustard gas or Lewisite, in this case the 
competent medical evidence establishes that the veteran's 
current respiratory disability is attributable to other 
conditions or events unrelated to military service.  See 
38 C.F.R. § 3.316(b).  The physician who examined the veteran 
and reviewed the claims folder and post-service medical 
history concluded that the veteran's present respiratory 
disabilities were not related to his military service.  
Rather, the physician attributed the veteran's current 
rhinitis and bronchitis to his history of smoking and 
obesity.  Thus, the requirements for the presumption of a 
nexus between the in-service exposure and the current 
respiratory disability are not met and service connection for 
a chronic respiratory disability cannot be established under 
the presumptions provided under 38 C.F.R. § 3.316(a).

Although the Board has determined that the provisions of 38 
C.F.R. § 3.316(a) may not be utilized in this case to afford 
the veteran a favorable determination, the Board must also 
address whether the veteran has a chronic respiratory 
disorder which is directly related to active service, to 
include mustard gas exposure, consistent with Combee v. 
Brown, 34 F.3d at 1042, and based on proof of direct 
causation.  The veteran's service medical records are silent 
for any chronic respiratory disability.  The only medical 
opinion addressing the etiology of the veteran's present 
respiratory disabilities consists of the August 2001 VA 
medical opinion indicating that his present disabilities are 
related to smoking and obesity rather than his active 
military service.  The veteran, while entirely competent to 
report his symptoms both current and past and his exposure to 
certain chemicals, has presented no clinical evidence or 
medical opinion that would establish a link between any 
present respiratory disability and his active military 
service to include exposure to mustard agents.  In the 
absence of evidence indicating that the veteran has the 
medical knowledge or training requisite for the rendering of 
clinical opinions, the Board must find that his contentions 
with regard to the etiology of any current respiratory 
disability to be of no probative value.  See Moray v. Brown, 
5 Vet. App. 211 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Based on the discussion above, the Board finds that a chronic 
respiratory disability was not incurred in active military 
service nor can such disability be presumed to have been 
incurred during military service.  Accordingly, service 
connection for a chronic respiratory disability is denied.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.316 (2002).


ORDER

Service connection for a chronic respiratory disability is 
denied.  


	                        
____________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

